Garrigues, J.,

Dissenting.

I can not agree with the majority opinion. O’Brien and others, as plaintiffs, brought an equitable suit to have declared void a justice judgment, .and a deed based thereon cancelled.
In the Wilcoxen case cited in the majority opinion, Liss was in posession, and Wilcoxen brought an unlawful detainer suit tq obtain possession, upon a deed based upon a justice judgment. At the trial Wilcoxen introduced the justice docket as the basis of his deed and right of posses*46sion. Liss objected to the docket being introduced in evidence, because the amount and nature of the debt sued for was not noted thereon, which objection was overruled, and the admission of the docket in evidence was assigned as error. We held it was not error to admit the docket in evidence, because the judgment was not void upon its face on account of such omission; that the docket being silent on account of the omitted matter, the omission could be supplied by .proof aliunde. Wilcoxen brought the suit to oust the party in possession, and of course had the burden of proof, therefore it was up to him to supply affirmatively the omission.
In the instant case it was the defendant, not plaintiff, who held the deed, and plaintiff brought the suit, not to sustain, but to have the judgment declared void, and the deed cancelled. Plaintiff seeks affirmatively to destroy the judgment and the deed based thereon, not to uphold them. To do so, plaintiff introduced in evidence the justice docket, which omitted to show the amount and nature of the debt sued for, and claims that made his case. But that did not destroy the judgment, .without affirmative proof aliunde showing that the amount and nature of the debt sued for was not within the jurisdiction of the justice, and plaintiff, though he had the burden, failed to supply such proof. He claims, after he introduced the docket, that the burden was upon defendant to prove affirmatively the omitted matter giving the justice jurisdiction. The omissions in the docket raise no presumption that the judgment was void. Plaintiff had the burden of proving it was void, and merely introducing the docket, showing the omission and nothing more, did not supply the proof. Plaintiff was not seeking, like Wilcoxen, to enforce the judgment, but was seeking affirmatively as plaintiff to destroy it, therefore the burden was upon him to do more than merely introduce the docket. He had to prove the matters which would destroy the judgment. Wilcoxen, by bringing the suit to oust Liss, assumed the burden of sustaining the deed by supplying the jurisdictional matters omitted. In the instant case, plaintiff by *47bringing suit was seeking affirmatively to destroy the deed, and the burden of proof was upon him to show that the nature and amount of the debt sued for was not within the jurisdiction of the court. He had to supply proof of the omitted matter which would destroy the judgment.
Decided July 2, A. D. 1917.
Rehearing denied February 4, A. D. 1918.
I am authorized to state that Mr. Justice White concurs in this view.